DETAILED ACTION
Election/Restrictions
Claim 55 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 44-47 and 49-53, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 15, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 63, line 1: “claim 62” has been amended to “claim 55”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The RNAi agent of claim 55, wherein the antisense strand consists of SEQ ID NO:2 and the sense strand consists of SEQ ID NO:300 was indicated as being allowable in the Office action mailed on November 9, 2020. See page 32.
The new composition claims, claims 61-69, and method claims, claims 44-47 and 49-53, are found to be supported by the specification, thereby complying with the written description requirement under 35 U.S.C. 112(a). Further, the method claims that treat an ANGPTL3-releated disease and lower the levels of triglyceride, total cholesterol, and LDL cholesterol comprising administering the allowable RNAi agent are found to fully comply with the enablement requirement under 35 U.S.C. 112(a) as evidenced by, for instance, Tables 27, 28, 30, 33, 34, 36, 49, 50, and 52 (see Group 2 treated with AD05488), Tables 38, 39, and 41 (see Group 3 treated with AD05488), Tables 43, 44, and 46 (see Group 1 treated with AD05488), and Tables 74-76 of the instant application. Furthermore, the nexus between ANGPTL3 expression and the recited diseases in claim 46 was known in the prior art as evidenced by Crooke et al. (US 2013/0023579 A1; see Example 9) and Bettencourt et al. (US 2014/0179768 A1, of record; see paragraphs 0003-0004). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 44-47, 49-53, 55, and 61-69 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635